          Case 1:20-cv-00480-JEJ Document 41-1 Filed 03/30/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


BHARATKUMAR G. THAKKER,
et al.,

               Petitioners-Plaintiffs,           Case No. 1:20-cv-00480-JEJ

vs.                                                Judge John E. Jones III

CLAIR DOLL, in his official capacity as
Warden of York County Prison, et al.,

               Respondents-Defendants.


                        [PROPOSED] ORDER GRANTING
                   PLAINTIFFS’ MOTION TO FILE REPLY BRIEF

         COME NOW, this _____ day of ______________, 2020, after consideration

of Plaintiffs’ Motion for Leave to File Reply Brief, it is hereby ORDERED that the

motion is GRANTED. Plaintiffs shall file their reply brief by the close of business

today.

                                   BY THE COURT


                                   _________________________________________
                                   United States District Judge




                                          1
